Exhibit 10.1

 



AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment (this “Amendment”) to the Employment Agreement, dated as of
December 1, 2016 (the “Employment Agreement”), by and between Benchmark
Electronics, Inc., a Texas corporation (the “Company”), and Paul J. Tufano
(“Employee”), is entered into by the Company and Employee as of February 22,
2018. Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Employment Agreement.

 

WHEREAS, Employee is currently employed as the President and Chief Executive
Officer of the Company pursuant to the Employment Agreement;

 

WHEREAS, the Company and Employee wish to extend the term of Employee’s
employment pursuant to the Employment Agreement in accordance with the terms and
conditions set forth herein; and

 

WHEREAS, this Amendment is intended to amend the Employment Agreement in order
to set forth the mutual understanding and agreement between the Company and
Employee regarding Employee’s continued employment following the date hereof.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.                  The Company hereby offers to extend the term of the
Employment Agreement as contemplated in Section 3 of the Employment Agreement
and Employee hereby accepts such offer. As a result, the “Employment Term” (as
defined in the Employment Agreement) is hereby extended until December 31, 2019.

 

2.                  In addition to Employee’s duties described in Section 2 of
the Employment Agreement, during the Employment Term (as hereby extended),
Employee shall provide reasonable support and assistance to the Board of
Directors of the Company (the “Board”) in connection with the Board’s search
for, and transition of executive leadership to, a successor to the position of
President and Chief Executive Officer of the Company (such individual, the
“Successor CEO”, and such search and transition, collectively, the “CEO
Transition”).

 

3.                  Effective as of the earlier of (i) December 31, 2019 and
(ii) the date on which the Successor CEO commences employment as President and
Chief Executive Officer of the Company (the “Transition Date”), Employee shall
retire as a member of the Board (and, in addition, as a director or officer of
any subsidiary of the Company) and shall retire from Employee’s position as
President and Chief Executive Officer of the Company. Such retirement shall be
automatic and without any further action on Employee’s part, and Employee hereby
agrees to execute any additional documentation with respect thereto reasonably
requested by the Company.

 



 

 

 

4.                  (a) Notwithstanding the foregoing, in the event that the
Transition Date occurs prior to December 31, 2019, Employee shall continue
active, full-time employment with the Company during the period following the
Transition Date through December 31, 2019 (such period, the “Advisory Period”)
in the position of a special advisor to the Board and to the Successor CEO
(“Special Advisor”) and, during the Advisory Period, Employee shall report to
the Board and provide such services as are reasonably requested by the Board or
the Successor CEO from time to time; provided that, as Special Advisor, Employee
shall not have the authority to bind the Company in any respect and no employee
of the Company shall report to Employee. Employee and the Company acknowledge
that Employee’s transition into the position of Special Advisor is not expected
to constitute a “separation from service” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended. As a Special Advisor, Employee shall
be an “at will” employee, subject to the terms of the Employment Agreement as
amended hereby. Effective as of the expiration of the Advisory Period (if any),
Employee’s employment as Special Advisor shall terminate, and thereafter
Employee shall have no further employment relationship with the Company.

 

(b)               Employee’s termination of employment with the Company on
December 31, 2019 (whether pursuant to Section 3 or 4(a) of this Amendment)
shall be considered a voluntary resignation by Employee, and not a termination
of employment without “Cause” or for “Good Reason” within the meaning of the
Employment Agreement; provided that such voluntary resignation shall not result
in a forfeiture of Employee’s opportunity to receive an annual bonus payment
with respect to the Company’s 2019 fiscal year.

 

(c)               Sections 6(c) and 6(d) of the Employment Agreement shall
continue to govern in the event the Company’s terminates Employee’s employment
without Cause or Employee terminates his employment for Good Reason at any time
prior to December 31, 2019; provided that (i) clause (A) of the definition of
“Good Reason” shall not apply during the Advisory Period and (ii) commencing as
of January 1, 2019, Section 6(c)(3) shall be removed in its entirety and
replaced with the following:

 

“Except as otherwise set forth in this Section 6(c)(3), subject to Employee
satisfying the conditions in Section 6(f), (i) Employee shall be entitled to a
lump-sum cash payment in an amount equal to the remainder of Employee’s Base
Salary through December 31, 2019, payable in a lump-sum on the 60th day
following the Termination Date, and (ii) Employee shall remain entitled to
receive an annual bonus under the Executive Bonus Plan with respect to the
Company’s 2019 fiscal year, in an amount to be determined by the Compensation
Committee based on the performance metrics established by the Compensation
Committee for such plan year, payable when bonuses for such plan year are paid
to other executives of the Company. Any equity-based incentive compensation
awards held by Employee as of the Termination Date shall be treated in
accordance with their terms. Employee shall have no obligation of mitigation or
similar obligation with respect to such payments. Notwithstanding the foregoing,
in the event that the Termination Date in respect of Employee’s termination
without Cause or termination for Good Reason (as defined below) occurs within
the three months immediately preceding or the 24 months immediately following a
Change in Control (as defined below) and prior to the Transition Date (as
defined in the amendment to this Agreement dated February 22, 2018), then, in
lieu of the amounts described in clauses (i) and (ii) of this Section 6(c)(3)
and subject to Employee satisfying the conditions of Section 6(f), Employee
shall be entitled to a lump-sum cash payment in an amount equal to three times
the sum of (A) the Base Salary at the Termination Date plus (B) the greater of
(x) Employee’s target bonus under the Executive Bonus Plan in effect for the
year in which the Termination Date occurs and (y) the last annual cash bonus
actually paid to Employee prior to the Termination Date, payable in a lump-sum
on the 60th day following the Termination Date.”

 



 

 

 

5.                  (a) As soon as practicable following the date hereof,
Employee shall be granted (i) time-based restricted stock units (“RSUs”) under
the Company’s 2010 Omnibus Incentive Compensation Plan (the “Plan”) with an
aggregate grant date value of $1,650,000 and (ii) performance-based restricted
stock units (“PSUs”) under the Plan with an aggregate grant date target value of
$1,650,000. The RSUs described in this Section 5(a) shall vest in two equal
installments on December 31, 2018 and December 31, 2019, in each case subject to
Employee’s continued employment as described in this Amendment through the
applicable vesting date, and the PSUs described in this Section 5(a) shall cliff
vest based on a two-year performance period ending December 31, 2019, subject to
Employee’s continued employment as described in this Amendment through December
31, 2019.

 

(b)               On or around March 2019, Employee shall be granted (i) RSUs
under the Plan with respect to the same number shares of the Company’s common
stock as the grant of RSUs described in Section 5(a)(i) above and (ii) PSUs
under the Plan with respect to the same number of shares of the Company’s common
stock as the grant of PSUs described in Section 5(a)(ii) above. The RSUs
described in this Section 5(b) shall vest in two equal installments on December
31, 2019 and December 31, 2020, in each case subject to Employee’s continued
employment as described in this Amendment through December 31, 2019, and the
PSUs described in this Section 5(b) shall cliff vest based on a two-year
performance period ending December 31, 2020, subject to Employee’s continued
employment as described in this Amendment through December 31, 2019.

 

(c)               In addition to the vesting and performance criteria described
in Sections 5(a) and 5(b) above and any other terms and conditions as may be set
forth in the applicable award agreements, the RSUs and PSUs described in
Sections 5(a) and 5(b) above shall also be subject to Employee’s compliance with
his obligations described in this Amendment (including, without limitation and
where applicable, Employee’s obligation to provide reasonable support and
assistance to the Board in connection with the CEO Transition, to provide such
services as are reasonably requested by the Board or the Successor CEO from time
to time during any Advisory Period and to retire from Employee’s position as
President and Chief Executive Officer (and as Special Advisor, if applicable)).
The RSUs and PSUs described in Sections 5(a) and 5(b) above shall also be
subject to Employee’s compliance with his obligations under Section 8
(Confidential Information) and Section 9 (Non-Competition, Non-Solicitation,
Non-Disparagement) of the Employment Agreement.

 

6.                  All other terms and conditions of the Employment Agreement
and all terms and conditions relating to Employee’s equity-based incentive
compensation awards outstanding as of the date hereof shall remain in full force
and effect (including, without limitation, Employee’s obligations under
Section 8 (Confidentiality) and Section 9 (Non-Competition, Non-Solicitation,
Non-Disparagement) of the Employment Agreement).

 



 

 

 

7.                  This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered, in person or by facsimile, or by electronic image scan, receipt
acknowledged, to the other party.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

 

 

  /s/ Paul J. Tufano   Paul J. Tufano   BENCHMARK ELECTRONICS, INC.   By: /s/
Victor L. Harris   Name: Victor L. Harris   Title: Secretary    

 



 

